DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 53-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 15, and 18 of U.S. Patent No. 10,878,620 B2, and in view of Greenberg (U.S. Pub. 2020/0186761 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious variants of the corresponding conflicting claims as shown in the table below.
17/132436
10,878,620  B2
53. A display system for displaying a virtual object, the display system comprising: 
one or more processors; and 

determining whether the virtual object is user-locked content or in-world content; 

setting an accommodation-vergence mismatch threshold based upon whether the virtual object is user-locked content or in-world content; 






determining whether a location of the virtual object has an accommodation-vergence mismatch that exceeds the accommodation-vergence mismatch threshold for the virtual object; and 

limiting displaying of the virtual object to the user if the accommodation-vergence mismatch of the location of the virtual object exceeds the accommodation-vergence mismatch threshold for the virtual object.


one or more processors; and




determining whether the virtual object is located within a loss-of-fusion zone; determining whether a vergence point of the user's eyes is within the loss-of-fusion zone; refraining from displaying the virtual object within the loss-of-fusion zone if the virtual object is determined to be located within the loss-of-fusion zone and the vergence point is determined to be located within the loss-of-fusion zone; determining whether the virtual object is located within an accommodation-vergence mismatch discomfort zone; determining whether the vergence point of the user is within the accommodation-

18
54
6
55
15


It is seen that the conflicting claim1 recites all limitations of the instant claim 1, except for “determining whether the virtual object is user-locked content or in-world content” and the accommodation-vergence mismatch related to the user-locked content and in-world content. Greenberg discloses such a feature (see paragraphs [0010]-[0013], [0034]-[0037], therein the features are called gaze centric and world centric.). In the field of augmented and virtual reality, the virtual objects are generally presented in such two manners, the user-locked content and in-world content. Therefore the instant claim 53 is an obvious variant of conflicting claim 1 in view of Greenberg. In addition, conflicting claim18 also recite the additional feature. Claims 54-55 are in similar nature.
It is noted that during the prosecution of application NO. 16/353989, there was a restriction requirement between claims 1 and 53. However, claim 1 had been amended .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (U.S. Pub. 2013/0057574 A1), and in view of Fateh (U.S. 9,760,167 B2).
Regarding claim 59, Shimizu teaches a display system for displaying a virtual object (Abstract, Figs. 1-3, rendering a virtual object), the display system comprising:
                 one or more processors (Fig. 2, 311 CPU, 312 GPU); and 
                 one or more computer storage media storing instructions (Fig. 2, 32-35, 45,46) that, when executed by the one or more processors (paragraph [0043]), cause the one or more processors to perform operations comprising: 
                     determining whether the virtual object has crossed a boundary between different zones of a binocular field of view (FOV) of a user (paragraphs [0011], [0071], switching condition; “it is determined whether or not the shooting position is within a predetermined range by determining whether or not the distance from the virtual object to the virtual camera (shooting distance) is within the predetermined range.”); and 
                   in response to determining that the virtual object has crossed the boundary between different zones of the binocular FOV of the user, switching between (i) a binocular presentation mode in which the virtual object is displayed to both eyes of the user, and (ii) a monocular presentation mode 
Shimizu does not explicitly teach a monocular presentation mode in which the virtual object is only displayed to one eye of the user.
Fateh, in the same field of endeavor, teaches switching between (i) a binocular presentation mode in which the virtual object is displayed to both eyes of the user, and (ii) a monocular presentation mode in which the virtual object is only displayed to one eye of the user (column 14, lines 46-55, “In order to avoid visual discomfort, the HMD 500 can switch from a binocular viewing mode to a monocular viewing mode (or vice versa) to more comfortably present the digital content. For example, the HMD 500 may elect to present content to only one eye by displaying the digital content on optical display surface 512L or optical display surface 512R.”). As Shimizu and Fateh are combined, one would obtain the claimed feature. The advantage of the combination is avoiding visual discomfort, as Fateh noted. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems as shown in Shimizu and Fateh to obtain the claimed limitations.
Regarding claim 60, the combination of Shimizu and Fateh would suggest the display system of claim 59, wherein the operations further comprise: identifying a type of content corresponding to the virtual object; and determining a particular boundary between different zones of the binocular FOV of the user based at least in part on the identified type of content corresponding to the virtual object, wherein determining whether the virtual object has crossed a boundary between different zones of the binocular FOV of the user comprises determining whether the virtual object has crossed 
Regarding claim 61, the combination of Shimizu and Fateh would suggest the display system of claim 59, wherein the operations further comprise: selecting, from among both eyes of the user, a particular eye of the user, wherein the virtual object is only displayed to the particular eye of the user in the monocular presentation mode (Fateh: column 14, lines 46-55, “For example, the HMD 500 may elect to present content to only one eye by displaying the digital content on optical display surface 512L or optical display surface 512R.”).
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, and in view of Fateh, as applied to claim 61 above, and further in view of Yanagita et al (U.S. Pub. 2012/0320047 A1).
Regarding claim 62, the combination of Shimizu and Fateh remains as applied to claim 61 above. However, the combination does not explicitly show wherein the operations further comprise: determining which eye of the user is the user's dominant eye, wherein selecting, from among both eyes of the user, the particular eye of the user comprises selecting, from among both eyes of the user, a particular eye of the user based at least in part on determining which eye of the user is the user's dominant eye.
Yanagita et al, also in the same field of endeavor, teaches wherein the operations further comprise: determining which eye of the user is the user's dominant eye, wherein selecting, from among both eyes of the user, the particular eye of the user .
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, and in view of Fateh, as applied to claim 61 above, and further in view of Okano (U.S. Pub. 2014/0307065 A1).
Regarding claim 63, the combination of Shimizu and Fateh remains as applied to claim 61 above. However, the combination does not explicitly show wherein the operations further comprise: determining whether the virtual object is located within a left portion of the user's binocular FOV or a right portion of the user's binocular FOV, wherein selecting, from among both eyes of the user, the particular eye of the user 
Okano, also in the same field of endeavor, teaches wherein the operations further comprise: determining whether the virtual object is located within a left portion of the user's binocular FOV or a right portion of the user's binocular FOV, wherein selecting, from among both eyes of the user, the particular eye of the user comprises selecting, from among both eyes of the user, the particular eye of the user based at least in part on determining whether the virtual object is located within the left portion of the user's binocular FOV or the right portion of the user's binocular FOV (paragraph [0057], “When the user U positioned near the right portion 315 or the left portion 316 of the display surface 311 sees the right-eye image Pm with the right eye and sees the left-eye image Ph with the left eye (or conversely sees the right-eye image Pm with the left eye and sees the left-eye image Ph with the right eye), since the right-eye image Pm and the left-eye image Ph have binocular parallax, the N-th stereoscopic image may become totally invisible.”). As Okano is combined with Shimizu and Fateh, one would obtain the claimed feature. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems as shown in Shimizu, Fateh, and Okano to obtain the claimed limitations.
Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, and in view of Fateh, as applied to claim 59 above, and further in view of Ono (U.S. Pub. 2014/0085442 A1).
Regarding claim 66, the combination of Shimizu and Fateh remains as applied to claim 59 above. However, the combination does not explicitly show wherein switching between (i) the binocular presentation mode in which the virtual object is displayed to both eyes of the user, and (ii) the monocular presentation mode in which the virtual object is only displayed to one eye of the user comprises: switching between (i) a binocular presentation mode in which the virtual object is displayed at a first level of brightness to each eye of the user, and (ii) a monocular presentation mode in which the virtual object is only displayed at a second level of brightness to one eye of the user, the second level of brightness being greater than the first level of brightness.
Ono, also in the same field of endeavor, teaches adjusting the brightness of the display to each eye, and switching a stereoscopic display and a two-dimensional display (paragraphs [0026], [0088]). As Ono is combined with Shimizu and Fateh, one would obtain the claimed feature of, wherein switching between (i) the binocular presentation mode in which the virtual object is displayed to both eyes of the user, and (ii) the monocular presentation mode in which the virtual object is only displayed to one eye of the user comprises: switching between (i) a binocular presentation mode in which the virtual object is displayed at a first level of brightness to each eye of the user, and (ii) a monocular presentation mode in which the virtual object is only displayed at a second level of brightness to one eye of the user, the second level of brightness being greater than the first level of brightness. The rationale of the combination may be combining .
Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, and in view of Fateh, as applied to claim 59 above, and further in view of Boisson et al (U.S. Pub. 2014/0204176 A1).
Regarding claim 69, the combination of Shimizu and Fateh remains as applied to claim 59 above. However, the combination does not explicitly show wherein determining whether the virtual object has crossed the boundary between different zones of the binocular FOV of the user comprises determining whether the virtual object has crossed the boundary between an accommodation-vergence mismatch discomfort zone and an accommodation-vergence mismatch comfort zone.
Boisson et al, also in the same field of endeavor, teaches wherein determining whether the virtual object has crossed the boundary between different zones of the binocular FOV of the user comprises determining whether the virtual object has crossed the boundary between an accommodation-vergence mismatch discomfort zone and an accommodation-vergence mismatch comfort zone (paragraphs [0012], [0069]-[0070], “The lower limit of the disparity budget is equal to the opposite of the product of a value representative of an interocular distance for viewing a content displayed on the target screen by the spectator and a value representative of an admissible threshold of the vergence accommodation conflict and the upper limit of the disparity budget is the smallest value between the absolute value of the lower limit and the representative .
Claims 95-96 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, and in view of Fateh, as applied to claim 59 above, and further in view of AONUMA et al (U.S. Pub. 2016/0140728 A1).
Regarding claim 95, the combination of Shimizu and Fateh remains as applied to claim 59 above. However, the combination does not explicitly show wherein the operations further comprise: determining that the virtual object, when presented in a binocular presentation mode, is static; and causing movement of the virtual object when presented in the monocular mode.
AONUMA et al, also in the same field of endeavor, teaches wherein the operations further comprise: determining that the virtual object, when presented in a binocular presentation mode, is static; and causing movement of the virtual object 
Regarding claim 96, the combination of Shimizu, Fateh, and AONUMA et al would suggest the display system of claim 95, wherein causing movement of the virtual object comprises oscillating a position of the virtual object (AONUMA et al : Paragraph [0085], “The display image setting unit 165 causes a moving image in which the image AR1 moves back and forth between the head and tail of the fish FS specified by the object recognition unit 168 to be displayed within the image display maximum region PN.”).
Claims 97-98 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, and in view of Fateh, as applied to claim 59 above, and further in view of NAGAI (U.S. Pub. 2011/0228059 A1).
Regarding claim 97, the combination of Shimizu and Fateh remains as applied to claim 59 above. However, the combination does not explicitly show wherein the operations further comprise: determining that the eye receiving the display of the virtual object is closed; and switching monocular presentation of the virtual object to an other eye of the user.
NAGAI, also in the same field of endeavor, teaches determining that the eye receiving the display of the virtual object is closed (paragraphs [0013]-[0014], “The device may further include a blink time measurement unit which measures the blink time (the time for which the eye is closed by blinking) of the viewer”.). In combination of cited feature of NAGAI with Fateh for selecting a particular eye for monocular displaying mode (Fateh: column 14, lines 46-55), one would obtain the feature of, wherein the operations further comprise: determining that the eye receiving the display of the virtual object is closed; and switching monocular presentation of the virtual object to an other eye of the user. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems as shown in Shimizu, Fateh, and NAGAI to obtain the claimed limitations.
Regarding claim 98, the combination of Shimizu, Fateh, and NAGAI would suggest the display system of claim 59, wherein switching between the binocular presentation mode and the monocular presentation mode comprises: detecting an occurrence of a blink or saccade; and switching between the binocular presentation mode and the monocular presentation mode upon detection of the blink or saccade .
Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, and in view of Fateh, as applied to claim 59 above, and further in view of Bradski et al (U.S. Pub. 2016/0026253 A1, already of record.).
Regarding claim 99, the combination of Shimizu and Fateh remains as applied to claim 59 above. However, the combination does not explicitly show further comprising: optics configured to output light forming the virtual object with varying amounts of wavefront divergence, wherein the optics comprises a stack of waveguides, wherein different ones of the waveguides output light with different amounts of wavefront divergence.
Bradski et al, also in the same field of endeavor, teaches comprising: optics configured to output light forming the virtual object with varying amounts of wavefront divergence, wherein the optics comprises a stack of waveguides, wherein different ones of the waveguides output light with different amounts of wavefront divergence (Fig. 8A, stacked waveguides; paragraph [0240], “Upon exiting toward the eye 58, in the depicted configuration the exiting light is passed through a variable focus lens element 166 wherein, depending upon the controlled focus of the variable focus lens element 166, the light exiting the variable focus lens element 166 and entering the eye 58 will have various levels of focus (a collimated flat wavefront to represent optical infinity, more and more beam divergence/wavefront curvature to represent closer viewing distance relative to the eye 58).”). It is noted that Fateh discloses a head mounted display (HMD) for .
Allowable Subject Matter
Claims 53-55 are allowable over prior art. That is, no prior art rejection is applied to the claims. The claims have the similar scope as the previously allowed claims. Relevant prior art references of Greenberg, Hoffman et al (David M. Hoffman et al, "Vergence–accommodation conflicts hinder visual performance and cause visual fatigue",Journal of Vision March 2008, Vol.8, 33. doi:https://doi.org/10.1167/8.3.33), Boisson et al, and Shimizu disclose various limitations of the claims. However, the prior art failed to disclose all limitations of the claims, and to show the obviousness of the claims as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 64-65, 67-68, and 94 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 64-65, 67-68, and 94, the prior art references of Shimizu, and .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TIZE MA/Primary Examiner, Art Unit 2613